I would like to salute all present from this important rostrum. I hope that this session will represent a further decisive step in the search for peace and international security and towards a fairer and more balanced relationship among all nations.
Ongoing political and military conflicts, including pervasive economic inequalities, pose a permanent threat to all humankind — a fact that compels us to unite in a common effort to solve the real problems that constitute our priorities, such as by protecting the environment and definitively eradicating hunger and
poverty, endemic diseases, human trafficking, drug trafficking, illegal immigration, terrorism and other threats against peace, in order to create an environment conducive to social progress and development. In order to meet those noble goals, it is imperative that we focus all our efforts on the peaceful resolution of conflicts that have created a permanent climate of tension and imminent war in some countries.
We stand for multilateralism in international relations, as it alone contributes effectively to the world’s peace and security. For that reason, it is never too much to insist on the need for a deep reform of the United Nations, so that the Organization can better fulfil its great responsibility for conflict management and resolution and the prevention of war. We reiterate the need to increase the number of permanent members of the Security Council, in particular to include members from Africa and South America, as the current composition, which at the time of the Council’s formation mainly comprised the winning Powers of the Second World War, no longer reflects the need for a fairer global geostrategic balance.
The prevailing tension on the Korean peninsula, which constitutes a danger to world peace, should remain one of the major concerns of the international community. We therefore encourage and commend the diplomatic efforts being made by the major world Powers — the United States of America, Russia and China — to make that part of our planet a zone of peace and security.
We are also concerned about the perpetual Middle East conflict. It is crucial that the many relevant Security Council resolutions be upheld, in particular those calling for the establishment of an independent Palestinian State that can live in peace with the State of Israel and for those two countries to develop normal neighbourly relations and economic cooperation.
With regard to the growing tension in the Persian Gulf, where extensive reserves of crude oil are threatened by latent conflict that imminently endangers global energy security, we call on all parties to exercise moderation. The best solutions are found at the negotiating table.
Africa, our continent, has been ravaged by terrorism, especially that of a religious fundamentalist nature, which affects countries such as Mali, the Niger, Nigeria, Cameroon, Burkina Faso, Chad, the Central African Republic and Somalia, to name just a few. The international community — and the African Union in particular — should pay special attention to the need to normalize the political situation in Libya, as its territories, which are controlled by different militias, constitute the logistical source of the arms and ammunition of the fundamentalist groups operating in Africa.
Angola has made a modest contribution to conflict prevention and resolution as often as it can, in particular in the Southern African Development Community and the Great Lakes and Central African regions, the most recent case being the Rwanda-Uganda memorandum of understanding signed in Luanda, which seems to represent an important step towards preventing a simmering conflict that was about to break out.
I would like to take this opportunity to call from this rostrum for an end to the decades-old economic embargo imposed on Cuba, especially given the recent window of opportunity for rapprochement and normalcy of relations. Allow me to also call for an end to the current trade war between two economic Powers, the United States and China, considering the negative consequences that are already being felt in the global economy.
The world is helplessly witnessing the effects of climate change and global warming, which have been worsening as confirmed by the latest scientific studies, as well as the rapid rise of natural hazards and their devastating consequences, such as the typhoons, cyclones, tsunamis, floods and even severe droughts that are proliferating around the world.
Stark examples of such hazards are multiplying all over the world, which leads us to associate ourselves with those who point out the responsibility of those who persist in ignoring those signs and feel entitled to continue supporting polluting industries. We welcome the initiative taken by the recent protests in many countries around the world, which have become a true symbol of advocacy to preserve the environment and defend our planet — our common home.
Let us work together to preserve the remaining rainforests in South America, Africa and Asia, such as the forests of the Amazon and Congo river basins, which have not yet been completely devastated by humankind. Those are the planet’s last reserves for oxygen renewal and also absorb carbon dioxide and other pollutants that deplete the ozone layer.
Although noble and fair, the Sustainable Development Goals, which were intended to give continuity to the Millennium Development Goals, are not themselves a guarantee of better results in the future. In order for us to achieve the desired levels of sustainable development, it is important to make the expected outcomes of the 2030 Agenda for Sustainable Development the object of positive brainstorming on alternative projects that are appropriate to the political situations and concrete realities of the countries most affected.
Conflict, hunger, misery and disease cannot be eliminated by political and bureaucratic solutions alone, but also — and more importantly — by good governance, combating corruption and other social evils, protecting the environment and strengthening values such as human dignity, responsible and inclusive citizenship, social justice and equal opportunities.
It is important in that context to highlight the role of young people, the only force capable of overcoming all those challenges. It is imperative to enhance the quality of their education, both technically and culturally, so that their specific training takes into account the contribution of the different cultures and civilizations which, for centuries, have helped us to better understand and love the world of our fellow human beings. It is with firm hope in the commitment of young people that I remain optimistic and continue to believe that we can bequeath a better world to our descendants.
Speaking of Angola in particular, I would like to highlight the major ongoing reforms that aim to build a truly democratic State that respects the rule of law, fights corruption and impunity, and promotes a culture of accountability among civil servants. Such reforms will create a business environment that is more attractive to domestic and foreign private investment, thereby increasing the domestic production of goods and services, reducing the import of foreign goods and increasing the range and quantity of exportable domestic goods as well as the supply of jobs.
The Government is addressing all those challenges very seriously and transparently. Among other measures, approximately 150 State-owned companies and assets from different sectors of the economy, including the oil and gas sector, are being privatized. We have also launched an ambitious plan for the construction and rehabilitation of water and energy production and distribution infrastructures, as well as the construction of hospitals, educational establishments and secondary and tertiary roads and other repairs across the country’s 164 municipalities, the budget for which has already been secured.
Finally, I take this opportunity to declare that Angola is now open to the world and to foreign investment in all areas of its economy.
